28 F.3d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond PETERSON, Plaintiff Appellant,v.James B. HUNT, Governor;  Franklin E. Freeman, Jr.;  EdwardDevito;  Durham Merchants & Citizens Against CrimeGroup, Defendants Appellees.
No. 94-6202.
United States Court of Appeals,Fourth Circuit.
Submitted May 24, 1994.Decided June 20, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-94-63)
Raymond Peterson, Appellant Pro Se.
E.D.N.C.
DISMISSED.
Before WIDENER, WILKINSON and NIEMEYER, C.J.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his civil action under 42 U.S.C. Sec. 1983 (1988) without prejudice as frivolous.  Because Appellant could cure the defects through amendment of the complaint,* the order dismissing his complaint is not appealable.   Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).  Accordingly, we dismiss the appeal for lack of jurisdiction and deny Appellant's motion to appoint counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Appellant's complaint merely alleged in conclusory fashion that the Defendants conspired to deprive him of various constitutional rights related to the conditions of his confinement